Title: To James Madison from Louis-Marie Turreau de Garambouville, 8 April 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Baltimore 8 Avril 1808.

Le Soussigne, Ministre Plenipotentiaire de Sa Majeste impériale et royale près de Son Excellence Monsieur le Président des EtatsUnis d’Amérique, a jugé convenable de présenter à Monsieur le Sécretaire d’Etat quelques réflexions sur les interets respectifs de leurs Gouvernements dans la crise actuelle.
On ne peut plus aujourd’hui placer ses espérances Sur la chance des moyens termes: confier ainsi que par le passe le Salut et la dignité des Etats à ces compromis équivoques, à ces Cr d’un jour où l’oubli de tous les principes et le mépris des droits des Nations decline à chaque page la honteuse dépendance des Cabinets de la Vieille Europe.  La marche rapide des evènements deroule chaque jour le plan dont il n’est plus possible d’entraver de retarder même l’execution complette et indique Suffisament le résultat inévitable de la grande querelle de l’autre Continent.
L’Angleterre S’est Séparée du Monde civilisé.  L’abandon Solemnel de Son systême exclusif et tyrannique, peut Seul lui conserver un rang parmi les Etats. L’inégalité de puissance ne consacrera plus l’inégalite de droits; et, certes, tous les Souverains de l’Europe, unis aujourd’hui d’intentions et de moyens pour le maintien de leur dignité, l’interêt de leurs Sujets, pour la défense des principes conservateurs de l’ordre Social et du droit des gens; ne feront pas le Sacrifice de motifs aussi légitimes, d’aussi impérieuses considérations à l’orgueil de la Grande Bretagne et aux Speculations de Ses Marchands et de Ses Ministres: Ils ne tromperont pas l’espoir et le Voeu des Nations en tolèrant plus longtems les excès d’un Gouvernement dont la Marche politique est une infraction constante et avouée aux lois de l’humanité et à la foi publique.
Le Soussigne, en mettant Sous les yeux de Monsieur le Sécretaire cette esquisse de la Situation des affaires en Europe, a bien moins pour objet d’arrêter son attention Sur les dangers imminents qui menacent la Grande Bretagne et l’insuffisance des mesures qu’elle peut opposer aux moyens combinés contre elle, que Sur l’effet de cette secousse politique à l’égard des Etats qui à la faveur de leur position Géographique, leur force territoriale, de la Sagesse de leur administration, et de  peut-être illusoire d’un Système Sépparé, croiraient devoir ou pouvoir Se  à l’ébranlement General.
Le Soussigne ne rappellera point ici les outrages multiples que la Grande Bretagne a fait eprouver aux Américains et dont  peut recemment de Sanctionner la cause et les resultats ultérieurs  les reclamations de Ses Ministres mais il est du devoir du Ministre plenipotentiaire de Sa Majeste Imperiale & Royale de chercher à fixer la pensée du Gouvernement fédéral Sur la conduite de l’Angleterre et de la France à l’égard des Etats-Unis et d’exposer les considérations qui Semblent devoir imposer aux Américains une adhésion formelle aux mesures d’exclusion concertées contre l’Ennemi commun.
La cause des premiers différents qui Se Sont élevés entre le Cabinet de Washington et celui de St. James est precisement celle qui vient d’armer tous les Peuples de l’Europe Continentale contre la grande Bretagne, et l’Union Américaine, comme pouvoir maritime et commerciale est incontestablement plus interessée qu’aucun autre Etat à l’affirmation d’un principe Sur lequel reposent la liberté des Mers, l’indépendance et la Sécurité des Navires.  De cette cause originelle sont dériv griefs dont le Gouvernement Fédéral exige le redressement.  
 et juste les griefs, l’Angleterre S’est portée aux derniers excès vis à vis 
des Americains car il serait inutile de le taire à présent  
et leur  Sont connus du Monde entier 
Mais Sans S’arrêter aux Vexations  que la Grande 
Bretagne a exercées Sur le personnel comme Sur le matériel du Commerce 
Americain L’Attentat connu contre le pavillon des Etats à bord de 
la Frégate la Chesapeak devenu le Sujet de nouvelles négociations et 
laissant même espérer la reprise des anciennes inutilement Suivies à 
Londres pendant trois ans, cet attentat, et il est affligeant, pour le 
Soussigné d’être contraint d’y reporter les pensées, a pu faire  
aux pouvoirs coalisés de l’Europe continentale une autre détermination 
de la part des Etats-Unis contre une puissance qui oublia ou veut 
méconnaître aussi formellement leur indépendance.  Cet outrage, non moins 
grave si l’on en excepte le dommage materiel, que celui qui a provocque 
l’indignation et la vengeance du généreux enfant de  
faire considérer comme illusoire et insidieuse de la part du Cabinet de 
St. James la promesse d’une reparation, ou plutôt d’un compromis, qui 
ne pourrait être complètement honorable pour l’ offensé, sans être complètement 
humiliant pour l’offenseur.  D’aileurs ce compromis eventuel, dont la 
Sagesse de l’Administration a rejette les stipulations equivocques, ou 
captieux, pourrait il consacrer l’oubli d’un outrage dont les exemples 
Sont encore rares chez les Forbans d’Alger ou de Tripoli? 
Et encore, l’absence de toute espèce de Garantie  rendre ce compromis 
en certains  précaire, puisque l’Angleterre  dont 
la Violation constitue un outrage.
Cependant tandis que le Gouvernement Britannique livrait le commerce americain au pillage habituel de Ses et des  
de son  qu’il eludait à  les reclamations des 
 du Gouvernment Fédéral à la faveur 
 ainsi que leurs connections necessaires 
, tandis que le Gouvernement Britannique effraye 
 de Son isolement et de l’imprudence de Ses  
 dans la presqu’ile de l’Inde  
 l’Amerique du Sud; tandis que le Gouvernement britannique 
 de nouveaux outrages réprouvés par le Peuple  
 Etats indefendus  qu’il soumettait  
 Neutres à Ses directions absolues: quelle était 
 de la France à l’égard de l’Union Américaine? 
 en voyant l’Europe armée de nouveau 
 de Ses Etats n’a jamais employé pour les  
 avouer  l’Honneur  Il n’a jamais pensé que quoique 
 Gouvernement fut menace ou dut jamais pour S’y Soustraire 
 les gens  L’Empereur  
 Neutres il a recu les Americains dont  quoique la base  
leur commerce qui fût controlée; il n’a mis aucun obstacle à leur  
 quoique le resultat en fût avantageux à la puissance 
rivale, convaincu que Si la liberté des mers etait le besoin commun et 
universel, il fallait en Sauver le principe de l’attente des evènements 
des  de tout Gouvernement qui croirait pouvoir encore outrager 
impunément la foi publique; l’Empereur Napoleon, au lieu de  
des avantages que l’influence de Son Genie et de Sa gloire pourrait 
ajouter au poids de Ses Vastes Etats, dans la combinaison d’un Systeme
qui n’eût embrassé que les interets de Sa puissance, a préferé d’admettre le concours et la garantie de tous les Peuples, pour le maintien de l’egalite de leurs droits au domaine des Mers.  Il n’y a point de Gouvernement, S’il n’a oublie les interets de Sa dignité, point d’homme d’etat, S’il n’a perdu celui de Ses devoirs, il n’y a point de Citoyen, S’il n’est prive de l’exercice de la raison, qui n’applaudisse à cet Hommage rendu aux lois de l’éternelle Justice, à cette regeneration politique qui remplace un grand objet d’interêt Général Dans la volonte de tous.
Dans cet etat de choses, et l’Angleterre non contente de piller le commerce des Neutres dans les Hautes Mers, les insultant les attaquant sur leurs propres rivages et au débouche de leurs ports  dans leurs  en mepris de leurs lois municipales et du defense de leur Gouvernement; l’Angleterre ajoutant la dérision à l’outrage en envoyant un nouveau plénipotentiaire Sans pouvoirs, ou chargé d’instructions Si deplacées que Ses propositions même Sont une nouvelle offense; qu’a du faire la France dont la cause est devenue celle de l’Europe, celle du monde politique?
Quand la loi naturelle et généralement reconnue de la retaliation n’eût pas exige l’emploi des mesures qui pussent atteindre et briser les derniers efforts d’un Gouvernement qui proclame Son mépris pour les droits des Nations & de l’humanité; la France n’a-t-elle pas du compter Sur l’adhésion des Etats Unis à un système dont les resultats replacent dans la Main des Americains le Sceptre du nouveau monde, qui ouvre à l’audace de leurs Navigateurs et au génie de leurs Négociants cette carrière immense que leur fermeraient pour toujours les Sucès d’un Gouvernement  jaloux et effrayé de leur propriété, de leur puissance actuelle et plus encor de leur puissance future?
Quand la France n’aurait eu que Ses propres interets 
, Serait-elle le Soutien  des Armes inegales?  Le  
lorsque tous les peuples de l’Europe continentale vocquent le  
 de tous  les Lois de la justice de Sa cause
 même le Gouvernement français a consulte les  
 et Ses demarches  ne l’expression, et Ses Decrets 
Sont tellement fondés Sur le  comme sur le droit de tous, que  
 Cabinet de St. James a  Sans doute 
leurs hommes d’Etat qui ne les 
Cependant l’honorable Congrès voulant Soustraire la Marine 
 des Etats:Unis au pillage Systematique de l’Angleterre 
 que la France, que l’Europe 
 à l’intercourse habituelle en raison des excès de l’Ennemi 
 de l’Embargo  Cette mesure est le comblement de  
 autrement le Gouvernement federal et le dernier 

 aura pas echappé à Monsieur le Secretaire  
 dût être trompée  l’intention  
 politique  Il laisse Supposer que  en la première  
 que le Gouvernement Fédéral egalement mecontent de 
 de l’Angleterre, croit devoir également les atteindre par cette  
negative  en Se rappellant l’origine des différents 
relations des Neutres  en parcourant  des outrages que le 
Gouvernement Anglais  au commerce, aux Citoyens 
au Pavillon des Etats:Unis  
 celle de la Grande 
Bretagne forment le contraste le plus frappant qu’aient encore offert les annales politiques.
Convaincu donc que le Gouvernement fédéral ne peut pas avoir une autre opinion Sur les procédés de ces deux Puissances, le Soussigne reitère à Monsieur le Secretaire d’Etat l’assurance la plus formelle que bien loin qu’il entre dans la pensée de l’Empereur Napoléon de porter atteinte aux droits des Etats-Unis, l’exercice et la garantie de ces droits Sont l’objet des Voeux et des mesures de Sa majesté Imperiale et de l’Europe entière.
C’est Sur ces Considérations et la nécessite devenue evidente et indispensable pour tous les Etats d’accèder à une confédération dont l’objet Si honorable et Si Généralement utile est d’assurer à tous les Peuples la jouissance des droits que les Hommes tiennent de la Nature et que le premier devoir des Souverains est de leur conserver, que tous les pouvoirs coalisés de l’Europe Verraient avec plaisir le Gouvernement Fédéral Seconder et Hâter par une adhésion solemnelle le triomphe d’un principe dont l’oubli a offense la gloire et l’indépendance des Etats-Unis.  Le Soussigné Saisit avec empressement cette occasion pour renouveler à Monsieur le Secretaire d’Etat l’hommage de Sa haute Considération.

Turreau

